


Amendment #1 to License Agreement
 
Palomar Medical Technologies, Inc. (hereinafter, “PALOMAR”, as that term is
defined in the AGREEMENT), The Procter & Gamble Company (hereinafter, “P&G”, as
that term is defined in the AGREEMENT), and The Gillette Company (hereinafter,
“GILLETTE”, as that term is defined in the AGREEMENT) have previously entered
into a License Agreement dated February 29, 2008 (“AGREEMENT“).  This amendment
(“AMENDMENT”) is entered into as of the last date of signing of this AMENDMENT
by the parties (“AMENDMENT EXECUTION DATE”) and is retroactively effective as of
October 1, 2010. PALOMAR, P&G, and GILLETTE hereby amend the AGREEMENT as
follows:
 
Table 3.2 NOS-Based Payments.  Original Table 3.2 is deleted and replaced with
the following new Table 3.2:
 
 

 Table 3.2

 

 
LAUNCH TTP TERM
INITIAL TTP TERM
REMAINING TTP TERM
 
Pre-THRESHOLD TRIGGER
Post-THRESHOLD TRIGGER
Pre-THRESHOLD TRIGGER
Post-THRESHOLD TRIGGER
 
(as a percentage of NOS)
TTP’s
**
**
**
**
**
Royalties
**
**
**
**
**

 
Payments During LAUNCH TTP TERM.  The following new Sections 3.3.2.1, 3.3.2.1.1,
3.3.2.1.1.1, 3.3.2.1.2 are added:
 
3.3.2.1.  
Payments During LAUNCH TTP TERM.  On a TTP-BEARING PRODUCT-by-TTP-BEARING
PRODUCT basis, P&G shall pay to PALOMAR TTPs in the amount of **on that portion
of worldwide NOS of each TTP-BEARING PRODUCT after LAUNCH and prior to the start
of the INITIAL TTP TERM (“LAUNCH TTP TERM”).

 
** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on December 9, 2010.

 
 

--------------------------------------------------------------------------------

 



3.3.2.1.1.  
Additional Payment During LAUNCH TTP TERM. If P&G does not meet its SPENDING
COMMITMENT and either (a) the payments in Section 3.3.2.1 (Payments During
LAUNCH TTP TERM) do not exceed ** or (b) P&G unilaterally terminates the
AGREEMENT under Section 7.2.2 (Unilateral Termination of this AGREEMENT by P&G)
during the LAUNCH TTP TERM, then P&G shall pay to PALOMAR a one-time sum of the
difference between ** and the payments made under Section 3.3.2.1 (Payments
During LAUNCH TTP TERM).  This “one-time sum of the difference” payment shall be
paid to PALOMAR within thirty (30) days of the end of the LAUNCH TTP TERM, or,
in the case of unilateral termination under 7.2.2 (Unilateral Termination of
this AGREEMENT  by P&G), within thirty (30) days of such termination.

 
3.3.2.1.1.1.  
Example.  By way of non-limiting example, if P&G did not meet the SPENDING
COMMITMENT and under Section 3.3.2.1 (Payments During LAUNCH TERM TTP) P&G has
paid TTPs to PALOMAR in the amount of only ** by either (a) the end of the
LAUNCH TTP TERM or (b) before unilateral termination by P&G under Section 7.2.2
(Unilateral Termination of this AGREEMENT by P&G) within the LAUNCH TTP TERM,
then P&G would pay PALOMAR a one-time sum of ** (i.e., the difference between **
and the TTPs of ** paid under Section 3.3.2.1).

 
3.3.2.1.2.  
Payment if Delayed LAUNCH.  If P&G does not LAUNCH by **, then (i) subsection
(b) of the definition of INITIAL TTP TERM (defined in Exhibit A, Section 40)
shall be deleted and replaced with "(b) ending on a date which is determined by
extending the date of **by three months for every QUARTER beyond the ** that
LAUNCH is delayed, up to and including the QUARTER in which there is a LAUNCH"
and (ii) subsection (b) of the definition of REMAINING TTP TERM (defined in
Exhibit A, Section 129) shall be deleted and replaced with "(b) ending on a date
which is determined by extending the date of ** by three months for every
QUARTER beyond the ** that LAUNCH is delayed, up to and including the QUARTER in
which there is a LAUNCH".   For clarity and by way of example, if P&G does not
LAUNCH until **, then the INITIAL TTP TERM shall be extended from ** and the
REMAINING TTP TERM shall be extended from **.

 
** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on December 9, 2010.


 
 

--------------------------------------------------------------------------------

 
 
Scope of TTP Obligation.  Original Section 3.3.4 is deleted and replaced with
the following new Section 3.3.4:
 
3.3.4  
Scope of TTP Obligation.  For clarity:  (a) no TTPs shall be payable by P&G
pursuant to Section 3.3.2 (Payments During INITIAL TTP TERM), 3.3.3 (Payments
During REMAINING TTP TERM), 3.3.2.1 (Payments During LAUNCH TTP TERM), or
3.3.2.1.1 (Additional Payment During LAUNCH TTP TERM) with respect to NOS of any
LICENSED PRODUCT TOPICAL; (b) only one TTP under Section 3.3.2, 3.3.3, 3.3.2.1,
or 3.3.2.1.1 will be payable by P&G with respect to any TTP-BEARING PRODUCT; and
(c) P&G’s obligation to pay TTPs to PALOMAR pursuant to Section 3.3.2, 3.3.3,
3.3.2.1, or 3.3.2.1.1 with respect to each TTP-BEARING PRODUCT shall not
commence until the first day of the TTP TERM and shall terminate with respect to
all TTP-BEARING PRODUCTS on the last day of the TTP TERM.  All TTPs shall be
non-creditable and non-refundable and there shall be no right of set-off with
respect thereto.

 
TTP QUARTERLY PAYMENTS.  Original Section 3.3.5 is deleted and replaced with the
following new Section 3.3.5:
 
 
3.3.5.  
TTP QUARTERLY PAYMENTS. If P&G maintains an ANNUAL SPENDING AVERAGE of ** for
the period from the start of P&G's first fiscal QUARTER (July Aug Sep) of 2010
until ** (“SPENDING COMMITMENT”), then P&G shall pay to PALOMAR the payments set
forth in Table 3.3.5, (each, a “TTP QUARTERLY PAYMENT”) for the period from the
start of P&G’s second fiscal QUARTER (Oct Nov Dec) of 2010 up to and including
the QUARTER in which there is a LAUNCH. Each TTP QUARTERLY PAYMENT shall be
payable only once per QUARTER (or as otherwise noted in Table 3.3.5)
irrespective of the number of TTP-BEARING PRODUCTS that are developed or
commercialized by P&G pursuant to this AGREEMENT.  TTP QUARTERLY shall be
non-creditable and non-refundable and there shall be no right of set-off with
respect thereto.

 
Table 3.3.5.
 
 
**
 
** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on December 9, 2010.

 
 

--------------------------------------------------------------------------------

 
 
 
Additional TTP Quarterly Payments.  The following new Section 3.3.5.1 is added:
 
 
3.3.5.1.  
ADDITIONAL TTP QUARTERLY PAYMENTS.  In addition to the payments in Table 3.3.5,
with respect to only the first of either a LICENSED PRODUCT or a TTP BEARING
PRODUCT that is LAUNCHED (but not for both) by P&G under this AGREEMENT: (a) if
P&G LAUNCHES during **, then P&G will pay PALOMAR the sum of **; (b) if P&G
LAUNCHES during the **, then P&G will pay PALOMAR the sum of **; and (c) if P&G
LAUNCHES during the **, then P&G will pay PALOMAR the sum of **.  For clarity,
no such payment will be due for any subsequent LAUNCH of any other LICENSED
PRODUCT or TTP BEARING PRODUCT.  All payments under this Section 3.3.5.1 shall
be made by P&G to Palomar within thirty (30) business days of LAUNCH.  For the
avoidance of doubt, the Additional TTP Quarterly Payments of this Section
3.3.5.1 are relevant for only for **.

 
Annual Spending Average.  The following new Section 3.3.5.2 is added:
 
  3.3.5.2.  
“ANNUAL SPENDING AVERAGE” means the average spending on LICENSED PRODUCT
COMMERCIALIZATION COSTS by P&G over past P&G FISCAL YEAR(s) beginning with P&G
FISCAL YEAR 2010/2011 until **

 
Licensed Product Commercialization Costs.  The following new Section 3.3.5.3 is
added:
 
3.3.5.3.  
“LICENSED PRODUCT COMMERCIALIZATION COSTS” includes any and all costs associated
with P&G’s program for LICENSED PRODUCTS or TTP-BEARING PRODUCTS ahead of a
LAUNCH, consistent with (a) P&G SRA/P (Selling Research Administration/Product
Supply Non-Manufacturing Expenses), (b) P&G MSA (Market Support Activities)
accounting protocols (including, by way of non-limiting example:  research and
development expenses, marketing program expenses such as agency and copy
development fees, product supply non-manufacturing expenses such as purchasing,
quality assurance and engineering cost, and overhead expenses), and (c)
P&G-funded capital spending and supplier financial commitments, but (d)
expressly does not include marketing costs associated with media in support of
LAUNCH.

 
** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on December 9, 2010.

 
 

--------------------------------------------------------------------------------

 

Failure to Maintain SPENDING COMMITMENT.  The following new Sections 3.3.5.4,
3.3.5.4.1, 3.3.5.4.1.1, 3.3.5.4.1.2, 3.3.5.4.1.3, and 3.3.5.4.2 are added:
 
3.3.5.4.  
Failure to Maintain SPENDING COMMITMENT.  If P&G’s SPENDING COMMITMENT is not
met, then for each P&G FISCAL YEAR following the P&G FISCAL YEAR in which P&G
fails to achieve the SPENDING COMMITMENT:

 
 
3.3.5.4.1.  
P&G shall be required to pay Palomar One Million Two Hundred and Fifty Thousand
Dollars (USD $1,250,000) for each QUARTER (each, a “TTP QUARTERLY PAYMENT”) up
to and including the earlier of:

 
 
3.3.5.4.1.1.  
the QUARTER in which P&G sends PALOMAR written notice that P&G has met the
SPENDING COMMITMENT, which written notice shall include a statement from a
third-party auditor (paid for by P&G) confirming the SPENDING COMMITMENT
obligation has been satisfied and no other information, and upon receipt of such
written notification by PALOMAR, the payments in Table 3.3.5 (TTP QUARTERLY
PAYMENTS) would be reinstated, effective for the following QUARTER; or

 
 
3.3.5.4.1.2.  
**; or

 
  3.3.5.4.1.3.  
the QUARTER in which a LAUNCH by P&G occurs anywhere in the world (but not for
any QUARTER thereafter).

 
  3.3.5.4.2.  
Mutually Exclusive Payment Obligations.  For clarity, payments in Table 3.3.5
(TTP QUARTERLY PAYMENTS) and payments in Section 3.3.5.4.1 are mutually
exclusive.  By way of example, payments as set forth in Table 3.3.5 are the only
payments required by P&G if the SPENDING COMMITMENT is met; and payments as set
forth in Section 3.3.5.4.1 are the only payments required by P&G if the SPENDING
COMMITMENT is not met.  Beginning in the ** and if prior to a LAUNCH, only those
payments as indicated in Table 3.3.5 will be paid by P&G to PALOMAR.

 
Auditing.  The following new Section 3.3.3.5 is added.
 
  3.3.3.5.  
Auditing.  The SPENDING COMMITMENT shall be auditable by PALOMAR in accordance
with Section 3.10.2.1 (SPENDING COMMITMENT Audit).

 
** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on December 9, 2010.

 
 

--------------------------------------------------------------------------------

 

TTP and Royalty Payments In General.  Original Section 3.8.1 is deleted and
replaced with the following new Section 3.8.1.
 
3.8.1.  
In General.  Royalties and TTPs payable pursuant to Sections 3.3.2 (Payments
During INITIAL TTP TERM), 3.3.2.1 (Payments During LAUNCH TTP TERM), 3.3.2.1.1
(Additional Payment During LAUNCH TTP TERM), 3.3.3 (Payments During REMAINING
TTP TERM), and 3.4.1 (In General) shall be payable on a QUARTERLY basis within
sixty (60) days after the end of each QUARTER, based upon the NOS during such
QUARTER.

 
SPENDING COMMITMENT Audit.  The following new Section 3.10.2.1 is added:
 
3.10.2.1.  
SPENDING COMMITMENT Audit. Upon the written request of PALOMAR and (a) not more
than once in each P&G FISCAL YEAR in the Jul-Aug-Sep QUARTER or the Oct-Nov-Dec
QUARTER of that P&G FISCAL YEAR or (b) within sixty (60) days of termination
under 7.2.2 (Unilateral Termination of this AGREEMENT by P&G):  P&G shall permit
Ernst & Young or an independent accounting firm mutually agreed to by the
PARTIES and hired by PALOMAR at P&G’s expense, to have access during normal
business hours, and upon reasonable prior written notice, to such of the
accounting records of P&G as may be reasonably necessary to verify whether the
SPENDING COMMITMENT obligation is met for any applicable P&G FISCAL YEAR ending
not more than twenty-four (24) months prior to the date of such request.  The
accounting firm shall disclose to P&G and PALOMAR whether the SPENDING
COMMITMENT obligation has been satisfied.  No other information shall be
provided to PALOMAR.

 
Mode of Payment.  The last sentence in original Section 3.11 is deleted and
replaced with the following new sentence:
 
Unless otherwise designated by PALOMAR in writing, all payments to PALOMAR under
this AGREEMENT shall be made by wire transfer to the following bank account:
 
**
 
** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on December 9, 2010.

 
 

--------------------------------------------------------------------------------

 

Unilateral Termination of this AGREEMENT by P&G.  The following new Sections
7.2.2.1, 7.2.2.2, 7.2.2.2.1, 7.2.2.2.2, 7.2.2.2.3, and 7.2.2.2.4 are added:
 
7.2.2.1.  
Unilateral Termination of this AGREEMENT by P&G Before LAUNCH – SPENDING
COMMITMENT Not Met.  If, at any time prior to LAUNCH, P&G terminates this
AGREEMENT under Section 7.2.2 (Unilateral Termination of this AGREEMENT by P&G),
then P&G will pay the difference between the payments in Table 3.3.5 (TTP
QUARTERLY PAYMENTS) and One Million Two Hundred and Fifty Thousand Dollars (USD
$1,250,000) for those QUARTERS in any P&G FISCAL YEAR in which the SPENDING
COMMITMENT was not met.

 
7.2.2.2.  
Unilateral Termination of this AGREEMENT by P&G Before LAUNCH – SPENDING
COMMITMENT Met.  If P&G has met the SPENDING COMMITMENT, and:

 
7.2.2.2.1.  
1st Calendar Quarter Termination.  if P&G terminates this AGREEMENT under
Section 7.2.2 (Unilateral Termination of this AGREEMENT by P&G), during the **,
then P&G will pay PALOMAR the sum of **; or

 
7.2.2.2.2.  
2nd Calendar Quarter Termination. if P&G terminates this AGREEMENT under Section
7.2.2 (Unilateral Termination of this AGREEMENT by P&G) during the **, then P&G
will pay PALOMAR the sum of **; or

 
7.2.2.2.3.  
3rd Calendar Quarter Termination. if P&G terminates this AGREEMENT under Section
7.2.2 Unilateral Termination of this AGREEMENT by P&G) during the **, then P&G
will pay PALOMAR the sum of **.

 
7.2.2.2.4.  
Payment Timing.  All payments under Section 7.2.2.2, 7.2.2.2.1, 7.2.2.2.2, and
7.2.2.2.3 shall be made by P&G to Palomar within thirty (30) business days of
P&G's written notice of termination to PALOMAR.

 
Payments. Original Sections 7.3.3 and 7.5.3 are deleted and replaced with the
following new Sections 7.3.3 and 7.5.3.
 
 
7.3.3  
Payments.  All payment obligations of P&G, if any, pursuant to Article 3
(Payments & Reports) shall terminate, subject to Section 7.3.5 (Authorized
Sell-Off), with the exception that Section 3.3.2.1.1 (Additional Payment During
LAUNCH TTP TERM) and Section 7.2.2.1 (Unilateral Termination of this AGREEMENT
by P&G Before LAUNCH – SPENDING COMMITMENT Not Met) shall survive termination
provided such termination by P&G in Section 3.3.2.1.1 and Section 7.2.2.1 is not
due to a material breach by PALOMAR.

 
** This material was omitted pursuant to a request for confidential treatment
and was separately filed with the SEC on December 9, 2010.

 
 

--------------------------------------------------------------------------------

 

 
7.5.3  
Survival. Subject to and without limiting anything contained in this Article 7
(Term & Termination of this AGREEMENT), Sections 1.2.2, 1.3 (other than the
first sentence thereof), 1.4.1, 1.4.2, 1.5 (other than the first sentence
thereof), 1.6, 1.7, 2.1.2, 2.2.1.2, 2.2.2, 2.3.2, 2.3.3, 2.4, 3.3.2.1.1,
3.3.3.5, 3.7, 3.8.2, 3.10, and 3.12, the last sentence of Section 2.1.1, and
Articles 4, 5, 6, 7, 8, 10 and 11 of this AGREEMENT shall survive the
termination of this AGREEMENT for any reason except however, with respect to
Sections 3.3.2.1.1(a), if a termination by P&G is due to a material breach by
PALOMAR; all other provisions shall terminate on any such termination of this
AGREEMENT.

 
Adjustments for Off-Label Sales.  Original Section 9.5 (Economic Adjustments for
Off-Label Sales) and its subsections are deleted.
 
Notices. In original Section 11.5 Notices, PALOMAR's address is deleted and
replaced with the following new address.
 
If to PALOMAR, to:
 
Palomar Medical Technologies, Inc.
15 Network Drive
Burlington, MA 01803
Attention: President & General Counsel
Facsimile:  (781) 993-2300
 
Appendix A. Appendix A Sections 39, 42, 43, 53, 148 and 150 are deleted, and the
following new Sections 39, 42, 43, 53, 148, 150, and 153-157 are added:
 
 
39.  
[intentionally left blank]

 
 
42.  
[intentionally left blank]

 
 
43.  
[intentionally left blank]

 
  53.  
“LAUNCH” means, with respect to a LICENSED PRODUCT or TTP-BEARING PRODUCT, the
date on which the FIRST COMMERCIAL SALE of such product occurs.
 

   148.  
“TTP QUARTERLY PAYMENT” is defined in Section 3.3.5 and 3.3.5.4.1.



 
  150.  
“TTP TERM” means the period commencing (a) on the first day of the LAUNCH TTP
TERM and (b) ending on the last day of the REMAINING TTP TERM.

 
 153.  
“ANNUAL SPENDING AVERAGE” is defined in Section 3.3.5.2.

 
 154.  
“LICENSED PRODUCT COMMERCIALIZATION COSTS” is defined in Section 3.3.5.3.



 
 
 

--------------------------------------------------------------------------------

 
 
155.  
“LAUNCH TTP TERM” is defined in Section 3.3.2.1.

 
  156.  
“SPENDING COMMITMENT” is defined in Section 3.3.5.

 
  157.  
“TTP QUARTERLY PAYMENT” is defined in Section 3.3.5.4.1.

 
Acknowledgement of 4th Quarter 2010 Payment.  The PARTIES hereby acknowledge
PALOMAR’s receipt of P&G’s fourth calendar QUARTER 2010 (Oct Nov Dec 2010)
payment under Table 3.3.5.  In addition, for clarity, the TTP QUARTERLY PAYMENTS
made prior to this AMENDMENT, shall be non-creditable and non-refundable and
there shall be no right of set-off with respect thereto.
 
Press Release Regarding AMENDMENT.  On or after the AMENDMENT EXECUTION DATE,
each PARTY shall have the right to issue a press release in the form of
Attachment 1, announcing this AMENDMENT.  Each PARTY shall have the right to
publicly disclose any statements contained in this press release (Attachment 1)
regarding this AMENDMENT, without the prior consent or approval of the other
PARTY.
 
Filing of this AMENDMENT with SEC.  PALOMAR shall file a redacted version of
this AMENDMENT with the SEC within four (4) BUSINESS DAYS of the execution of
this AMENDMENT along with a request for confidential treatment of the redacted
portions. The PARTIES shall have agreed on the proposed redactions to this
AMENDMENT within two (2) BUSINESS DAYS of the execution of this AMENDMENT.
 
Headings.  The headings or titles of sections in this AMENDMENT are provided for
convenience and are not to be used in construing the AGREEMENT.
 
Except as modified by this AMENDMENT, all of the terms and conditions of the
AGREEMENT shall remain in full force and effect.  This AMENDMENT shall be
governed by the laws of the Commonwealth of Massachusetts (without reference to
the rules of conflict of laws thereof), and any dispute with respect hereto
shall be resolved in accordance with Article 10 of the AGREEMENT.
 
IN WITNESS WHEREOF, the PARTIES hereto have caused this AMENDMENT to be signed
by their duly authorized representatives.
 
For:  Palomar Medical Technologies, Inc. For:  The Procter & Gamble Company
 
 

By: /s/ Joseph P. Caruso    By: /s/ Jeffrey D. Weedman    Joseph P. Caruso 
Jeffrey D. Weedman CEO      Vice President   Global Business Development    
Date: December 8, 2010     Date: December 9, 2010          
For:  The Gillette Company
      By: /s/ Jeffrey D. Weedman     Vice President   Global Business
Development       Date: December 9, 2010     

 



 
 

--------------------------------------------------------------------------------

 

Attachment 1 - Press Release Regarding AMENDMENT


 
NEWS RELEASE for December 9, 2010
 

 Contacts: Kerry McAnistan   Investor Relations Assistant   Palomar Medical
Technologies, Inc.   781-993-2411   ir@palomarmedical.com

 
  
PALOMAR AND P&G AMEND LICENSE AGREEMENT
 
TO SUPPORT SUCCESSFUL PRODUCT LAUNCH
 


 
BURLINGTON, MA (December 9, 2010) … Palomar Medical Technologies, Inc.
(Nasdaq:PMTI), a leading researcher and developer of light-based systems for
cosmetic treatments, today announced that it has entered into an amendment to
its non-exclusive License Agreement executed February 29, 2008 (retroactively
effective as of February 14, 2003) with The Procter & Gamble Company
(NYSE:PG).  The amendment provides additional funding from each company to meet
the common goal of a successful product launch. The amendment does not change
the scope of P&G’s non-exclusive license to Palomar's broad patent portfolio as
well as its non-exclusive license to the extensive technology developed by
Palomar prior to February 28, 2008 for home-use light-based hair removal devices
for women.


Under the amended License Agreement, P&G and Palomar have agreed to reduce
pre-commercial launch calendar quarterly payments from $1.25 million to $1
million for the calendar quarter ending December 31, 2010 and thereafter to $2
million per year for an agreed period, after which the payments return to $1.25
million per calendar quarter if no product has been launched.  P&G will apply
the savings, together with agreed minimum overall program funding, to
accelerating product readiness and commercialization while Palomar will be paid
an increased percentage of sales after commercial launch.


P&G’s Vice President of New Business Creation Jennifer Dauer said “We have been
actively working on development of this product and are pleased with our
progress to date. This amendment better balances short and long term financial
compensation to enable our mutual objective of successfully getting this
technology to market.”
 


 
Commenting on this development, Palomar Chief Executive Officer Joseph P. Caruso
said, “Together the companies have each agreed to invest more to put this
product in consumers’ hands as early as possible.  We are trading some of our
fixed short-term pre-commercial launch calendar quarterly payments for an
increase in sales related payments post launch that we believe will provide us
greater benefit in the long run.”
 


 
For more information, please see the Amendment filed as Exhibit 10.1 to a
Current Report on Form 8-K filed today and the non-exclusive License Agreement
filed as Exhibit 10.1 to a Current Report on Form 8-K filed March 3, 2008.
 


 
About Palomar Medical Technologies Inc.: Palomar is a leading researcher and
developer of light-based systems for cosmetic treatments. Palomar pioneered the
optical hair removal field, when, in 1997, it introduced the first high-powered
laser hair removal system. Since then, many of the major advances in light-based
hair removal have been based on Palomar technology. In December 2006, Palomar
became the first company to receive a 510(k) over-the-counter (OTC) clearance
from the United States Food and Drug Administration (FDA) for a new, patented,
home-use, light-based hair removal device. In June 2009, Palomar became the
first company to receive a 510(k) OTC clearance from the FDA for a new,
patented, home-use, laser device for the treatment of periorbital wrinkles. OTC
clearance allows these products to be marketed and sold directly to consumers
without a prescription. There are now millions of light-based cosmetic
procedures performed around the world every year in physician offices, clinics,
spas and salons.  Palomar is testing many new and exciting applications to
further advance the hair removal market and other cosmetic applications. Palomar
is focused on developing proprietary light-based technology for introduction to
the mass markets.


For more information on Palomar and its products, visit Palomar’s website at
www.palomarmedical.com. To continue receiving the most up-to-date information
and latest news on Palomar as it happens, sign up to receive automatic e-mail
alerts by going to the About Palomar/Investors section of the website.


 
With the exception of the historical information contained in this release, the
matters described herein contain forward-looking statements, including, but not
limited to, statements relating to new markets, future royalty amounts due from
third parties, development and introduction of new products, and financial and
operating projections. These forward-looking statements are neither promises nor
guarantees, but involve risk and uncertainties that may individually or mutually
impact the matters herein, and cause actual results, events and performance to
differ materially from such forward-looking statements. These risk factors
include, but are not limited to, results of future operations, technological
difficulties in developing or introducing new products, the results of future
research, lack of product demand and market acceptance for current and future
products, the effect of economic conditions, challenges in managing joint
ventures and research with third parties and government contracts, the impact of
competitive products and pricing, governmental regulations with respect to
medical devices, including whether FDA clearance will be obtained for future
products and additional applications, the results of litigation, difficulties in
collecting royalties, potential infringement of third-party intellectual
property rights, factors affecting the Company's future income and resulting
ability to utilize its NOLs, and/or other factors, which are detailed from time
to time in the Company's SEC reports, including the report on Form 10-K for the
year ended December 31, 2009 and the Company's quarterly reports on Form 10-Q.
Readers are cautioned not to place undue reliance on these forward-looking
statements, which speak only as of the date hereof. The Company undertakes no
obligation to release publicly the result of any revisions to these
forward-looking statements that may be made to reflect events or circumstances
after the date hereof or to reflect the occurrence of unanticipated events.
 





 
 

--------------------------------------------------------------------------------

 
